Citation Nr: 1535476	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-35 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

2.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determinations reached by the RO in May 2012 with respect to whether new and material evidence has been received to reopen the claim for service connection for sleep apnea, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of  the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea; the Veteran did not appeal or submit new and material evidence during the appeal period.

2.  The evidence added to the record since the January 2005 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea. 

3.  The Veteran's diabetes mellitus requires insulin and a restricted diet, but does not require avoidance of strenuous occupational and recreational activities.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in March and September 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, including VA examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance    of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	A. New and Material Evidence

The Veteran's initial claim for service connection for sleep apnea was denied in a January 2005 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language  of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110   (2010).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the January 2005 rating decision included service treatment records, various private and VA treatment records, and a VA examination report.  Service connection was denied in that rating decision because there was no evidence showing a link between the Veteran's sleep apnea and his service, to include his service-connected diabetes mellitus.

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for sleep apnea.

The evidence received since the prior final denial includes updated VA treatment records, VA diabetes examination reports, a May 2011 statement from the Veteran's private physician, Dr. Hearn, and the Veteran's lay statements.  The Veteran has provided no new evidence showing that his sleep apnea was manifest during service, or that it was caused by his service-connected disabilities.  In fact, the Veteran reported at his May 2015 hearing that no doctor has ever told him that his sleep apnea is due to an incident of service.  Regarding the letter from Dr. Hearn, it notes that the Veteran continued to gain weight after his diabetes diagnosis possibly due to diabetes medication.  Dr. Hearn also stated that the Veteran was diagnosed with sleep apnea in 2003.  Dr. Hearn did not state that there was any link between the Veteran's diabetes and his sleep apnea; the letter is merely a recitation of information already of record at the time of the January 2005 decision and is thus, cumulative.

Regarding the Veteran's lay statements, he has presented no argument for service connection on a direct basis and again contends that his sleep apnea is due to  weight gain caused by service-connected disabilities.  However, his statements     are essentially cumulative of his previously-considered argument.  

The Board notes that at the time of the January 2005 rating decision the Veteran was claiming his sleep apnea was due to his diabetes mellitus and that he now claims it was due to weight gain caused by his diabetes mellitus or his peripheral vascular disease (PVD).  However, there is no competent evidence of record linking              the Veteran's sleep apnea to his PVD.  Inasmuch as the Veteran's statements regarding PVD raise new arguments based upon the existing medical evidence,    these statements standing alone do not constitute new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A  new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim.").

In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim for service connection for sleep apnea is not reopened.  Thus, the appeal as to that issue is denied.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for sleep apnea, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	B. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that an initial rating in excess of 20 percent is warranted 
for his diabetes mellitus.  Following a review of the record, the Board finds that a rating in excess of 20 percent for diabetes is not warranted at any point during the pendency of the appeal.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, in order to warrant a higher 40 percent disability rating, the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher ratings include the requirements for the 40 percent rating plus additional symptomatology.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).   

A review of the record shows that, while the Veteran's diabetes requires insulin and a restricted diet, regulation of activities is not medically necessary to warrant a rating in excess of 20 percent.  Id. at 366-67.  In this regard, VA contract (QTC) examiners in April 2012 and June 2013 specifically noted that the Veteran's diabetes mellitus does not require regulation of activities.  

Ongoing treatment records and other VA examination reports support the VA examiners' findings, as there is no indication that the Veteran has ever been instructed to avoid physical activities by a medical professional.  For example, during a December 2010 VA heart disease examination, it was noted that the Veteran was capable of walking uphill and bicycling.  Moreover, the Veteran reported while receiving VA treatment in November 2013 that his diabetes was controlled and during the May 2015 hearing he indicated that he does not exercise because of knee pain, not because of restrictions related to his diabetes.

Also probative is the fact that, even at times when the Veteran's diabetes mellitus was noted to be uncontrolled, the Veteran was not instructed to avoid physical activity.  Instead, adjustments were made to diet or medication, or the Veteran was educated on compliance, such as during VA treatment in July 2013, August 2013, and September 2013.  Additionally, while the Veteran's VA pharmacist noted in a July 2014 letter that the Veteran's diabetes was uncontrolled at times, she only noted a modification of medications and did not report that the Veteran was at any time restricted in his activities.

The Board also notes that during the May 2015 hearing the Veteran denied episodes of hypoglycemia or hospitalization for his diabetes.  He reported that he only sees   his VA doctor for diabetes treatment every six months to have his blood drawn and discuss the results.  The 2012 and 2013 VA examination reports mirror the Veteran's assertions in this regard.

To the extent that the Veteran asserts that the severity of his diabetes warrants a higher rating, the Board concludes that the findings in the medical evidence, including the examination reports, are of greater probative value than the Veteran's allegations.  Those findings show that the Veteran's diabetes mellitus, does not require regulation of activities. 

In sum, the evidence shows that, even during times of poor control, the Veteran's diabetes mellitus has not required regulation of activities to warrant a higher 40 percent disability rating at any time during the period on appeal.  Accordingly,     the Board finds that the preponderance of the evidence is against the claim for an increased rating for diabetes mellitus.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

Here, the rating criteria specifically describe the Veteran's disability level - diabetes mellitus requiring insulin and a restricted diet - and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture      is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the evidence also does not suggest that the Veteran's diabetes has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, or that the Veteran has been hospitalized as a result of this condition.  To the extent that the Veteran has impairment caused by complications associated with diabetes mellitus, he is separately rated for those disabilities at a schedular 100 percent rating with schedular housebound benefits due to additional disability.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008) and Bar ringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

Finally, the Veteran has not specifically asserted that his diabetes mellitus has rendered him unemployable.  The record shows that the Veteran worked in a refinery for 25 years after service, and the 2012 and 2013 VA examiners noted that the Veteran's diabetes mellitus does not interfere with his ability to work.  Thus,  the Board finds that entitlement to a total disability rating based on individual unemployability due to diabetes has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.


ORDER

As new and material evidence has not been received, the claim for service connection for sleep apnea is not reopened and the appeal is denied. 

A disability rating in excess of 20 percent for diabetes mellitus is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


